Title: To George Washington from Edmund Randolph, 14 March 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia March 14. 1794.
          
          The director of the mint informs me, in the inclosed letter of the 12th instant, that
            the treasurer is in advance to a considerable amount: that sixteen hundred dollars will
            be sufficient, up to the first of April next, and three thousand more, up to the first
            of July. I called upon Mr Rittenhouse, and represented to him, that it would be better
            to go no farther at present, than the 1600 dollars; and to furnish the supply for the
            succeeding quarter at the beginning and middle of it. He acceded to the idea. I believe,
            sir, that you have the form of a warrant on such an occasion.
          Supposing, that no objection remains to the granting of Mr Cox’s commission, I shall
            direct it to be prepared for your approbation. I have the honor,
            sir, to be with the highest respect yr. mo. ob. serv.
          
            Edm: Randolph
          
        